Title: To George Washington from John Greenwood, 28 December 1798
From: Greenwood, John
To: Washington, George



sir
New York Decembr 28. 1798

I send you inclosed two setts of teeth, one fixed on the Old Barrs in part and the sett you sent me from Philadelphia which when I Received was very black Ocationed either by your soaking them in port wine, or by your drinking it. Port wine being sower takes of[f] all the polish and All Acids has a tendency to soften every kind of teeth and bone. Acid is Used in Couloring every kind of Ivory. therefore it is very perncious to the teeth. I Advice you to Either take them out After dinner and put them in cleain water and put in another scett or Cleain them with a brush and som Chalk scraped fine. it will Absorbe the Acid which Collects from the mouth and preserve them longer—I have found another and better way of useing the sealing wax when holes is eaten in the teeth by acid &c.
first Observe and dry the teeth. then take a peice of Wax and Cut it into As small peices as you think will fill up the hole. then take a large nail or any other peice of Iron and heat it hot into the fier. then put your peice of wax into the hole and melt it by meanes of introduceing the Point of the Nail to it. I have tried it and found it to Consoladate and do better then the other way and

if done proper it will resist the saliva. it will be handyer for you to take hold of the Nail with small plyers than with a tongs thus the wax must be very small not bigger than this. if your teeth Grows black take some chalk and a Pine or Ceder stick. it will rub it of. If you whant your teeth more yellower soake them in Broath or pot li:quer but not in tea or Acid. Porter is a Good thing to Coulor them and will not hurt but preserve them but it must not be in the least pricked.
You will find I have Altered the upper teeth you sent me from Philadelphia[.] leaveing the enamel on the teeth dont preserve them any longer then if it was of[f]. it onely holds the Color better. but to preserve them they must be very Often Changed and Cleained for whatever atackes them must be repelled as Often or it will gain Ground and destroy the works—the two setts I repaired is done on a different plan then when they are done when made intirely new for the teeth are screwed on the barrs insted of haveing the barrs Cast red hot on them which is the reason I beleive the[y] destroy or desolve so soone near to the barrs.
Sr After hopeing you will not be Oblidged to be troubled very sune in the same Way I subscribe myselvth Your very humble servant

John Greenwood


Sr the Additional Charge is fiveteen dollars.


P.S. I Exspect next spring to move my family into Connecticut state. if I do, I will rite and let you know and wether I give up my present business or not I will As long As I live do any thing in this way for you or in any other way in my power—If your require it.

